Case 2:19-cv-09963-RGK-GJS Document 33 Filed 05/05/20 Page 1 of 4 Page ID #:371



         CENTER FOR DISABILITY ACCESS
     1   Chris Carson, Esq., SBN 280048
     2   Raymond Ballister, Jr., Esq., SBN 111282
         Dennis Price, SBN 279082
     3   8033 Linda Vista Rd, Suite 200
         San Diego, CA 92111
     4   (858) 375-7385; (888) 422-5191 fax
         dennisp@potterhandy.com
     5
         Attorneys for Plaintiff
     6
     7
     8                      UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
     9
    10   Brian Whitaker,                           ) Case No. 2:19-cv-09963-RGK-GJS
    11                                             )
                 Plaintiff,                        ) Objection to Application to Tax Costs
    12                                             )
            v.                                     )
    13   Timna Horowitz Katz, in individual and ))
    14
         representative capacity as trustee of The )
         Irrevocable Trust of David Horowitz and
         Arlene Horowitz dated December 1, 1993; ) Honorable Judge Gary Klausner
    15   Shale A. Horowitz, in individual and      )
         representative capacity as trustee of The )
    16   Irrevocable Trust of David Horowitz and   )
    17
         Arlene Horowitz dated December 1, 1993;
         Shani Bornstein, Trustee of The
    18
         Irrevocable Trust in individual and
         representative capacity as trustee of The
    19
         Irrevocable Trust of David Horowitz and
         Arlene Horowitz dated December 1, 1993;
    20
         The Belmont - A Racquetball & Athletic
         Club, Inc., California Corporation; and
    21
         Does 1-10,

    22
                Defendants.

    23
    24
    25
    26
    27
    28


                                           1
         Objection: Bill of Costs      Case No. 2:19-cv-09963-RGK-GJS
Case 2:19-cv-09963-RGK-GJS Document 33 Filed 05/05/20 Page 2 of 4 Page ID #:372




     1                          I. Preliminary Statement
     2          Plaintiff objects to the costs application filed by defense on four
     3   bases: 1) The costs bill is untimely, 2) the costs bill is unverified; 3) the costs
     4   sought are not recoverable costs; 4) Defendant is not a prevailing party for
     5   the purpose of costs as no Christiansburg finding has issued that would
     6   allow for cost shifting in a civil rights case;
     7
     8                          II. Objection: Untimely
     9          On February 12, 2020, the court dismissed the case. Defendants
    10   waited until April 21, 2020 to file their bill of costs. Central District Local
    11   Rule 52-2.1 requires that an application to tax costs must be filed within
    12   14 days. That rule provides explicitly that a failure to file within the time
    13   provided is grounds for denial.
    14
    15                 III. Objection: Failure to Verify Costs
    16          Under 28 U.S.C. § 1924, “Before any bill of costs is taxed, the party
    17   claiming any item of cost or disbursement shall attach thereto an affidavit,
    18   made by himself or by his duly authorized attorney or agent having
    19   knowledge of the facts, that such item is correct and has been necessarily
    20   incurred in the case and that the services for which fees have been charged
    21   were actually and necessarily performed.” Here, the defense has filed no
    22   declaration or affidavit verifying or attesting to the costs.
    23
    24          IV. Objection: Costs Sought are not Recoverable
    25          The costs sought by the defense are either not supported or not
    26   recoverable in every instance. Plaintiff will discuss each.
    27
    28


                                                 2
         Objection: Bill of Costs            Case No. 2:19-cv-09963-RGK-GJS
Case 2:19-cv-09963-RGK-GJS Document 33 Filed 05/05/20 Page 3 of 4 Page ID #:373



             A.      Fees and disbursements for printing or making copies
     1
                  The defense seeks $995 under the category of fees and
     2
         disbursements for printing and an additional $165 for making copies. The
     3
         cost of printing an copying documents can be recoverable under Local
     4
         Rule 54-3.10 but only in certain circumstances. For example, “Costs
     5
         incurred for the convenience of counsel or as prefatory steps in the
     6
         discovery process before copying documents for actual production are not
     7
         recoverable.” Local Rule 54-3.10.
     8
                  Here, the defense never explains what documents were printed or
     9
         copied and for what purpose. This is fatal. “Any party seeking taxation of
    10
         costs under this local rule must provide a consolidated itemization of
    11
         copying costs, setting forth with specificity, particularity, and clarity the
    12
         distinct tasks and services performed.” Local Rule 54-3.10. The defense
    13
         has filed to do this.
    14
    15       B.      Compensation of court-appointed experts
    16            The defense seeks $1,115 under the category of court-appointed
    17   experts. But no experts were appointed in this case.
    18
    19        V. While Plaintiff did not Prevail, his Action was not
    20                     Unreasonable or without Foundation
    21            Cost shifting to prevailing Defendants in civil rights cases should
    22   only occur in rare cases. Such cases are those where the action as filed was
    23   frivolous, unreasonable or without foundation.1 In Brown, the Ninth
    24   Circuit explained that in ADA cases, fees and costs use the same test.2 The
    25   Supreme Court further supported this positon in Fox v. Vice stating that a
    26
         1
    27     Christiansburg Garment Co. v. Equal Employment Opportunity
    28          Commission (1978) 434 U.S. 412, 421.
         2
           Brown v. Lucky Stores, Inc. (9th Cir. 2001) 246 F.3d 1182, 1190.

                                               3
         Objection: Bill of Costs          Case No. 2:19-cv-09963-RGK-GJS
Case 2:19-cv-09963-RGK-GJS Document 33 Filed 05/05/20 Page 4 of 4 Page ID #:374




     1   district court should shift costs to the plaintiff “only for costs that the
     2   defendant would not have incurred but for the frivolous claims.”3
     3            Here, Plaintiff filed a case properly venued in Federal court
     4   containing his state causes of action. The court dismissed the state claims
     5   under its discretionary powers. The court’s findings on the pleading causes
     6   of action did not render the claims meritless as filed. The plaintiff, in
     7   assessing the state of the case, and the claims of mootness by the
     8   Defendant, opted to not file an amended complaint, instead seeking the
     9   option of pursuing the remainder of his claims in state court. This cannot
    10   be determined to be a frivolous action, but one made responding to the
    11   decisions of the court. Christiansburg warns against applying post-hoc
    12   analysis in determining that a case as filed warrants fee shifting if a plaintiff
    13   does not prevail.4 No such finding occurred here and thus costs should not
    14   be taxed.
    15                               VI. Conclusion
    16            While Rule 54(d)(1) allows costs shifting, binding authority has
    17   limited those provisions in ADA cases to only those cases that meet the
    18   high bar of “frivolous, unreasonable or without foundation.” Additionally,
    19   Defendants procedure failures render the request defective.
    20
         Dated: May 4, 2020                 CENTER FOR DISABILITY ACCESS
    21
    22
                                            By:__/s/ Dennis Price__________
    23                                      Dennis Price
    24                                      Attorney for Plaintiff
    25
    26
    27
         3
    28       Fox v. Vice (2011) 563 U.S. 826, 829.
         4
             Christiansburg, 434 U.S. at 421.

                                                4
         Objection: Bill of Costs           Case No. 2:19-cv-09963-RGK-GJS
